Upon consideration of the petition filed by Defendant on the 9th of April 2018 in this matter for a writ of certiorari to review the order of the Superior Court, Carteret County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 20th of September 2018."
The following order has been entered on the motion filed on the 9th of April 2018 by Defendant for Appendices to Petition for Writ of Certiorari to be Filed Under Seal:
"Motion Dismissed as moot by order of the Court in conference, this the 20th of September 2018."